Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 7/8/2022 and IDS filed on 7/8/2022. 
Claims 1-20 are pending.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 2, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10 of U.S. Patent No. 10,296,694 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented application recited method/integrated circuit having conductive feature that form n-type and p-type gate as part of a transmission gate, with conductive feature that form a dummy transistor that correspond to the method/integrated circuit of the current application. The patented application does not recite conductive feature overlap a first and second active region, however Bitterlich (U.S. Pub. No. 2014/0048889) teach conductive feature overlap a first and second active region (See Figure 3, i.e. 308 & 310). Therefore, it is obvious to combine the teaching of Bitterlich into the patented application in order to provide uniform stress within a circuit (See Para [0003]).

Allowable Subject Matter
5.	Claims 19-20 are allowed.
6.	Claims 1, 2, and 12 would be allowable if overcome the rejection(s) under Double Patenting , set forth in this Office action.
7.	Claims 3-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1-11:  The closest prior art of record Bitterlich (U.S. Pub. 
No. 2014/0048889 A1), discloses: An integrated circuit, comprising: 
a first set of conductive traces in a first level of an integrated circuit, the first set of conductive traces extending in a first direction (See Figure 4, i.e. Vss & VDD); 
a second set of conductive traces in a second level of the integrated circuit different from the first level, the second set of conductive traces extending in a second direction different from the first direction, the second set of conductive traces (See Figure 4, i.e. 112) including: 
a first conductive trace of the second set of conductive traces corresponding to a gate terminal of a first p-type transistor (See Figure 4, i.e. 406); and 
a second conductive trace of the second set of conductive traces corresponding to a gate terminal of a first n-type transistor (See Figure 4, i.e. 408); 
wherein the first conductive trace of the second set of conductive traces and the second conductive trace of the second set of conductive traces are separated from each other in at least the second direction (See Figure 4, i.e. 406 and 408)
and the first n-type transistor being part of a first transmission gate; and the first p-type transistor being part of a second transmission gate (See Para [0040]-[0041]).
The prior art does not teach:  a first conductive feature extending in the second direction, being on a third level below at least the first level; wherein the first conductive feature corresponds to at least a first contact of a first dummy transistor; the first conductive trace of the second set of conductive traces is electrically coupled to the second conductive trace of the second set of conductive traces by at least the first conductive feature, as recited in independent claim 1, where claims 2-11 depend directly and/or indirectly from.




With respect to claims 12-18:  The closest prior art of record Bitterlich (U.S. Pub. 
No. 2014/0048889 A1), discloses: A method of manufacturing an integrated circuit comprising: positioning a first set of conductive features by a first mask, the first set of conductive features being in a first direction and a first level of the integrated circuit (See Figure 4, i.e. Vss & VDD); 
manufacturing a second set of conductive features in a second direction different from the first direction, the second set of conductive features being in a second level of the integrated circuit, the second level being different from the first level, the second set of conductive features (See Figure 4, i.e. 112) comprises: a first conductive feature of the second set of conductive features corresponding to a gate terminal of a first p-type transistor (See Figure 4, i.e. 406); and a second conductive feature of the second set of conductive features corresponding to a gate terminal of a first n-type transistor (See Figure 4, i.e. 408); 
wherein the first conductive feature of the second set of conductive features and the second conductive feature of the second set of conductive features are separated from each other in at least the second direction (See Figure 4, i.e. 406 and 408); the first n-type transistor is part of a first transmission gate; and the first p-type transistor is part of a second transmission gate (See Para [0040]-[0041]).
The prior art does not teach: positioning a third set of conductive features on a third level below at least the first level, and extending in the second direction, the third set of conductive features including a first conductive feature of the third set of conductive features that overlaps a first active region and a second active region, and that corresponds to at least a first contact of a first dummy transistor, as recited in independent claim 12, wherein claims 13-18 depend directly and/or indirectly from claim 12.
With respect to claims 19 and 20:  The closest prior art of record Bitterlich (U.S. 
Pub. No. 2014/0048889 A1), discloses: An integrated circuit, comprising: a first set 
of conductive traces in a first level of an integrated circuit, the first set of 
conductive traces extending in a first direction (See Figure 4, i.e. Vss & VDD); 
a second set of conductive traces in a second level of the integrated circuit different from the first level, the second set of conductive traces extending in a second direction different from the first direction, the second set of conductive traces (See Figure 4, i.e. 112) including: a first conductive trace of the second set of conductive traces corresponding to a gate terminal of a first p-type transistor (See Figure 4, i.e. 406); a second conductive trace of the second set of conductive traces corresponding to a gate terminal of a first n-type transistor (See Figure 4, i.e. 408); 
wherein the first conductive trace of the second set of conductive traces and the second conductive trace of the second set of conductive traces are separated from each other in at least the second direction (See Figure 4, i.e. 406 and 408); 
the first n-type transistor being part of a first transmission gate; and the first p-type transistor being part of a second transmission gate (See Para [0040]-[0041]).
The prior art does not teach: a third conductive trace of the second set of conductive traces corresponding to a gate terminal of a first dummy transistor and a gate terminal of a second dummy transistor; and the first conductive trace of the second set of conductive traces is electrically coupled to the second conductive trace of the second set of conductive traces by at least the third conductive trace of the second set of conductive traces, as recited in independent claim 19, where claim 20 depend from.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851